                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

 AL JEROME ANDRY,                        )
                                         )
               Plaintiff,                )
                                         )
          v.                             )      CASE NO. 3:19-CV-149-WKW
                                         )                [WO]
 TERESA SPEAR ATZBACH, et al.,           )
                                         )
               Defendants.               )

                                     ORDER

      Before the court is Plaintiff’s Notice of Dismissal. (Doc. # 11.) Because the

notice comports with Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff’s action against Defendant Teresa Spear Atzbach has been dismissed by

operation of Rule 41(a)(1).

      The Clerk of the Court is DIRECTED to reflect in the court’s electronic record

that Defendant Teresa Spear Atzbach has been terminated as a defendant in this

action.

      It is further ORDERED that Defendant Teresa Spear Atzback’s Motion to

Dismiss Based on Fraudulent Joinder (Doc. # 6) is DENIED as moot.

      DONE this 10th day of September, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
